DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-8, 10-11, 13-18, 21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-8, 10-11, 13-18, 21, and 23-24.

In particular with respect to claim 1, Okuma, in view Tomaszewski, fails to disclose the pawl lever is biased by a pawl lever spring to impart the bias on the pawl toward the ratchet holding position. The examiner can find no motivation to modify the pawl and pawl lever disclosed by Okuma, modified by Tomaszewski, to provide a pawl lever spring biasing the pawl lever and wherein the pawl lever imparts the bias on the pawl toward the ratchet holding position without destroying the intended structure and function of the device taught by Okuma, as modified by Tomaszewski, and/or without use of impermissible hindsight. 

In regards to claims 2-8, 10, and 21, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

With respect to claim 11, Okuma, in view of Tomaszewski and Broadhead, teaches a backup release lever configured in operable communication with the release lever link to move the release lever 

In regards to claims 13-17, the prior art fails to disclose each and every limitation of claim 11 from which the claims depend.

With respect to claim 18, Okuma, in view of Taurasi, fails to disclose the release lever link may be automatically returned to the “normal” first position from the “override/reset” second position upon power being restored to the power driven actuator. The examiner can find no motivation to modify the release lever link disclosed by Okuma, as modified by Taurasi, to be automatically returned to the “normal” first position from the “override/reset” second position upon power being restored to the power driven actuator without use of impermissible hindsight. 

In regards to claim 23, the prior art fails to disclose each and every limitation of claim 18 from which the claim depends.

With respect to claim 24, Okuma, in view of Tomaszewski, fails to disclose a gear member having a cam lobe configured for abutment with the actuator lever to pivot the actuator lever and move the pawl between the ratchet holding position and the ratchet releasing position in response to selective actuation of the power drive actuator. The examiner can find no motivation to modify the invention taught by Okuma, as modified by Tomaszewski, to provide a gear member having a cam lobe . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive.  The objections of claims 21 and 23 have been withdrawn. 

Applicant’s arguments with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive.  The rejections under 35 USC 112(b) of claims 21 and 23 have been withdrawn. 

	Applicant’s arguments with respect to the rejections under 35 USC 102(a)(2) to the claims have been fully considered and are persuasive.  The rejection under 35 USC 102(a)(2) of claims 18 and 23 have been withdrawn. 

Applicant’s arguments with respect to the rejections under 35 USC 103 to the claims have been fully considered and are persuasive.  The rejections under 35 USC 103 of claims 1-6, 8, 11-15, 17, 19 and 21 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675